Citation Nr: 9901229	
Decision Date: 01/20/99    Archive Date: 01/22/99

DOCKET NO.  97-15 596	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for Osgood-Schlatters 
disease.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

P. A. Kultgen, Associate Counsel


INTRODUCTION

The veteran had active service from January to September 
1996.

This matter is before the Board of Veterans Appeals (Board) 
on appeal of a November 1996 rating decision from the 
Oakland, California, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied service connection for 
symptomatology of bilateral knee Osgood-Schlatters disease.


FINDINGS OF FACT

1. The veteran's bilateral knee Osgood-Schlatter's disease 
was asymptomatic prior to service.

2. The veteran was discharged from service due to 
symptomatology of bilateral knee Osgood-Schlatter's 
disease.

3. Osgood-Schlatter's disease worsened during service.  


CONCLUSION OF LAW

The veterans bilateral knee Osgood-Schlatter's disease was 
aggravated by service.  38 U.S.C.A. §§ 1110, 5107 (West 
1991); 38 C.F.R. §§ 3.102, 3.303, 3.306 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Factual Background

The veteran filed an informal claim for VA benefits for 
service connection for a bilateral knee condition in August 
1996.  A formal claim was received from the veteran in 
September 1996.  

The veterans service entrance examination, dated in 
September 1995, indicated a lower extremity abnormality of 
Osgood +3.  The examiner indicated a history of Osgood 
and recommended a waiver of separated bone fragments, 
residual of old Osgood-Schlatters disease, of the left and 
right tibial tubercle.  On his report of medical history, 
completed on the same day, the veteran reported no history of 
bone, joint or other deformity.  

Service medical records, dated in April 1996, indicated the 
veteran complained of pain in both knees of three days 
duration.  The veteran stated that he had a history of 
Osgood-Schlatter's disease and had been given a waiver at 
MEPS center for such.  An assessment of possible Osgood-
Schlatter's disease was indicated and the veteran was 
referred for an orthopedic consultation.  

The veteran reported to the orthopedic clinic in April 1996 
with complaints of bilateral knee pain.  He was informed that 
he had Osgood-Schlatter when he was a teenager, but was 
asymptomatic prior to entering service.  The veteran 
indicated that he had problems with his knees during boot 
camp and the knees buckled out spontaneously.  Examination 
revealed difficulty in flexion to 120-125 degrees 
bilaterally.  Increased local heat over the tibial tubercles 
and thickening and tenderness over the patellar tendon were 
noted.  The examiner indicated an impression of unresolved 
patellar tendonitis and recommended a medical evaluation 
Board, as the veterans condition would not improve in less 
than a year.  X-ray examination revealed bilateral fragmented 
anterior tibial tubercles.  

The Medical Board report, dated in May 1996, indicated that 
the veteran had a definite history of Osgood Schlatters 
disease in his teen years.  Prior to the service the disease 
appeared to burn out and the veteran was essentially 
asymptomatic.  The veteran was waived for Osgood-Schlatters 
disease on Military Entrance Processing Station (MEPS) 
physical performed in Oakland, California in September 1995.  
The veteran noted recurrent knee pain during boot camp.  
Examination revealed that the right knee was more symptomatic 
than the left.  The veteran had difficulty flexing past 120 
degrees and extension was possible to 5-10 degrees 
bilaterally.  Increased local heat anteriorly, fullness of 
the infrapatellar fat pad region, and prominence of the 
tibial tubercle were noted.  X-ray examination showed 
fragmented bilateral anterior tibial tubercles.  A diagnosis 
of continuing and recrudescent Osgood-Schlatter 
symptomatology with patellar tendon inflammation, which 
existed prior to entrance, was indicated.  The Medical Board 
noted that the veteran walked with a shuffling gait secondary 
to this condition.  Because of the recrudescence of the 
patellar and extensor mechanism inflammation with well-
established Osgood-Schlatter's disease, the Medical Board 
recommended that the case be referred to the Physical 
Evaluation Board for determination.  

By letter dated in November 1996, N.M.V., M.D., stated that 
he treated the veteran for bilateral knee pain on referral 
from F.M.C., M.D.  Dr. N.M.V. indicated that this had been a 
significant problem for the veteran for the previous eight 
months.  Physical examination revealed tenderness directly 
over the tibial tubercle bilaterally.  Examination of the 
knee was otherwise normal with full range of motion, no 
effusion and no instability.  X-ray examination confirmed 
calcification at the site of the patellar insertion in to the 
tibial tubercle.  Dr. N.M.V. indicated an impression of 
residual Osgood-Schlatter's tendinitis bilaterally of the 
knee and prescribed anti-inflammatory medication for the 
condition.  

The veteran was seen by Dr. N.M.V. for a follow-up visit in 
December 1996.  Dr. N.M.V. indicated that, on a scale of 1 to 
10, the Osgood-Schlatter's on the right knee was a 5 and on 
the left a 3.  He changed the veterans prescription and 
scheduled another follow-up visit.  Dr. N.M.V. indicated that 
he was optimistic that conservative treatment would suffice 
to treat the veterans condition.  

A VA general medical examination was conducted in January 
1997.  The veteran indicated that he injured his knee running 
in service.  He reported pain in both knees and stated that 
they would feel weak and occasionally give out.  No locking, 
swelling, stiffness or decreased range of motion was 
indicated.  Examination of the knee showed nontender 
prominent tibial tubercles bilaterally.  No effusion was 
noted.  The patellae were normal in position and mobility.  
Mild tenderness on the right and moderate tenderness son the 
left was noted.  There was mild laxity of the lateral 
collateral ligament on the right.  Both knees had full 
extension and the veteran was able to flex to 145 degrees 
without pain, crepitus, or guarding.  Diagnoses of bilateral 
retropatellar arthralgia of the knees, and bilateral 
Osgood-Schlatter's disease of the knees were indicated.  The 
veteran requested that no additional X-rays be taken and 
films taken by Dr. N.M.V. in September be used if necessary 
for rating purposes.  

By letter dated in May 1997, Dr. F.M.C. indicated that the 
veteran had a history of diagnosis of Osgood-Schlatter's 
disease in junior high school.  He had some exacerbation with 
remissions for long periods of time.  The veteran indicated 
he saw a physician only twice for problems with his knee, but 
otherwise he was fairly asymptomatic.  Dr. F.M.C. indicated 
that he did not have any particular record on the veteran.  

In June 1968, R.F.R., M.D. was requested to provide an 
opinion as to whether the veterans Osgood-Schlatter's 
disease permanently worsened as a result of his military 
service.  Dr. R.F.R. reviewed the veterans claims file, 
including service medical records and private physician 
records dated in November 1996 and May 1997.  Dr. R.F.R. 
indicated that in order to claim permanent aggravation the 
medical evidence and X-rays must show failure to heal the 
osteochondrosis tibial tubercles.  He concluded that the X-
ray by the private physicians revealed calcification of 
tibial tubercle, which indicated healed Osgood-Schlatter's 
disease.  


II. Analysis

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if pre-existing such service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (1998).  

When a disability is not initially manifested during service 
or within an applicable presumptive period, service 
connection may nevertheless be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in or aggravated by service.  See 38 U.S.C.A. § 
1113(b) (West 1991); 38 C.F.R. § 3.303(d).  

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto.  
Only such conditions as are recorded in examination reports 
are to be considered as noted.  38 C.F.R. § 3.304(b) (1998).  

A preexisting injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a).  Clear and unmistakable evidence is required to 
rebut the presumption of aggravation where the pre-service 
disability underwent and increase in severity during service.  
38 C.F.R. § 3.306(b). The United States Court of Veterans 
Appeals (Court) has held that the presumption of aggravation 
applies where there is a worsening of the disability 
regardless of whether the degree of worsening was enough to 
warrant compensation.  Browder v. Derwinski, 1 Vet. App. 
204, 207 (1991).  

The Court has also held that the presumption of aggravation 
created by 38 C.F.R. § 3.306 applies only if the pre-service 
disability underwent an increase in severity during service.  
Falzone v. Brown, 8 Vet. App. 398, 402 (1995), Hunt, 1 Vet. 
App. at 296.  The determination whether a preexisting 
disability was aggravated by service is a question of fact.  
Doran v. Brown, 6 Vet. App. 283, 286 (1994).  

The threshold question to be answered in the veterans appeal 
is whether he has presented evidence of a well-grounded 
claim.  Under the law, a person who submits a claim for 
benefits shall have the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. 
§ 5107(a); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
A claim need not be conclusive but only possible to satisfy 
the initial burden of § 5107(a). Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).  If a claim is not well grounded, the 
application for service connection must fail, and there is no 
further duty to assist the veteran in the development of his 
claim.  38 U.S.C.A. § 5107, Murphy, 1 Vet. App. 78 (1990).  

The United States Court of Appeals for the Federal Circuit 
held that, For a claim to be well grounded, there must be 
(1) a medical diagnosis of a current disability; (2) medical, 
or in certain circumstances, lay evidence of in[-]service 
occurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between an in-service [disease or 
injury] and the current disability. Where the determinative 
issue involves medical causation, competent medical evidence 
to the effect that the claim is plausible is required.  
Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997) quoting 
Epps v. Brown, 9 Vet. App. 341, 343-344 (1996); See 38 C.F.R. 
§§ 3.303, 3.307, 3.309; Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  For the purpose of determining whether a claim is 
well grounded, the credibility of the evidence is presumed.  
See Robinette v. Brown, 8 Vet. App. 69, 75 (1995). 

Based on the Medical Board report and service medical 
records, the Board finds that the appellants claim for 
service connection for symptomatology of bilateral knee 
Osgood-Schlatter's disease is well grounded.  38 U.S.C.A. 
§5107(a).  The orthopedic clinic report, dated in April 1996, 
indicated that prior to service the veterans Osgood-
Schlatter's disease was asymptomatic.  The veteran indicated 
that he began to experience problems with his knees during 
boot camp.  The examiner indicated that the veterans 
condition would not improve in less than one year.  
The Medical Board report, dated in May 1996, also indicated 
that prior to service the veterans condition was essentially 
asymptomatic and that the veteran noted recurrent knee pain 
during boot camp.  A diagnosis of continuing and recrudescent 
Osgood-Schlatter's symptomatology was indicated.  The veteran 
was discharged from service due to this condition in 
September 1996.  In November 1996, Dr. N.M.V. indicated that 
the veterans current bilateral knee pain had caused him to 
be discharged from the service.  The veteran has a current 
diagnosis of Osgood-Schlatter's disease of the knees.  The 
record contains competent medical evidence that the veterans 
condition increased during service and that his current 
condition is connected to the inservice aggravation.  

The claims folder contains all available service medical 
records and records of private treatment have been obtained.  
The appellant has not identified any medical evidence, not 
already of record, for treatment of Osgood-Schlatter's 
disease of the knees.  A VA examination was provided in 
January 1997.  It appears that all possible development has 
been completed, and VA has satisfied its duty to assist the 
appellant under these circumstances.  38 U.S.C.A. § 5107(a).

The veteran has established entitlement to the presumption of 
aggravation.  See 38 C.F.R. § 3.306(a).  As noted above, 
prior to service the veterans Osgood-Schlatter's disease of 
the knees was asymptomatic.  However, the veteran was 
discharged from service due to bilateral knee pain caused by 
Osgood-Schlatter's disease.  The veteran indicated that he 
began to experience pain in his knees during boot camp.  The 
veteran continues to experience tenderness over the tibial 
tubercle, as noted by Dr. N.M.V. in November 1996 and to 
experience pain in the knees, as noted by the VA examiner, in 
January 1997.  The record contains no clear and unmistakable 
evidence that the veterans current symptomatology is due to 
the natural progress of the disease. 

Although the Medical Board indicated that the veterans 
Osgood-Schlatter's disease existed prior to enlistment, it 
did not provide a clear opinion as to whether the condition 
was aggravated by service or whether the current 
symptomatology was due to the natural progress of the 
disease.  In addition, Dr. N.M.V and the VA examiner did not 
provide an opinion as to whether the veterans current 
bilateral knee pain was due to the natural progression of the 
veterans Osgood-Schlatter's disease.  Dr. R.F.R. indicated 
that X-ray readings must show failure to heal of the 
osteochondrosis tibial tubercles to claim permanent 
aggravation of Osgood-Schlatter's disease and that X-ray 
examination performed by Dr. N.M.V. showed calcification of 
the tibial tubercle.  Dr. R.F.R. did not address the etiology 
of the veterans current symptomatology or findings that the 
veteran was asymptomatic prior to service.  The opinion of 
Dr. R.F.R. does not contain the specific, clear, and 
unmistakable evidence that the veterans current 
symptomatology is due to the natural progression of the 
disease and not to aggravation in service.  Therefore, the 
veteran is entitled to service connection for aggravation of 
Osgood-Schlatter's disease of both knees.  




ORDER

Entitlement to service connection for symptomatology of 
bilateral knee Osgood-Schlatters disease is granted.  




		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.



- 2 -
